—Order, Supreme Court, Bronx County (Judith Gische, J.), entered on or about January 20, 1998, which, to the extent appealed from as limited by the briefs, denied defendant’s motion to disqualify counsel appointed as Law Guardian for the parties’ children, unanimously affirmed, without costs.
Automatic, non-discretionary disqualification pursuant to Code of Professional Responsibility DR 5-108 (22 NYCRR 1200.27; see, e.g., Tekni-Plex, Inc. v Meyner & Landis, 89 NY2d 123) was properly denied since defendant did not demonstrate that the relevant interests of his 15-year-old son, who is now represented by counsel other than the Law Guardian, and those of his eight other children, who continue to be represented by the Law Guardian, are materially adverse (cf., Tekni-Plex, Inc. v Meyner & Landis, supra, 89 NY2d, at 135), and because defendant is neither a present client nor a former client of the Law Guardian (see, Matter of Metropolitan Transp. Auth. [Cohen], 222 AD2d 340, 341). Nor was the motion court’s denial of disqualification, to the extent that it was sought by reason of an alleged actual conflict of interest, an improvident exercise of discretion (see, Smith v Smith, 241 AD2d 980), since it is not reasonably probable that the 15-year-old son revealed confidences to the Law Guardian relevant to the subject matter of the litigation (cf., Matter of H. Children, 160 Misc 2d 298, 300-301). Concur — Milonas, J. P., Ellerin, Nardelli, Rubin and Andrias. JJ.